Citation Nr: 1046355	
Decision Date: 12/10/10    Archive Date: 12/20/10	

DOCKET NO.  07-24 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland


THE ISSUES

1.  Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. 1151 for a claimed left eye disability. 

2.  Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. 1151 for a disability manifested by dizzy spells.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from September 1949 to November 
1952.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision of the VARO in 
Baltimore, Maryland, that denied entitlement to the benefits 
sought.  The case was remanded by the Board in July 2009 for 
further development.  The requested actions have been 
accomplished and the case has been returned to the Board for 
appellate review.

In accordance with the provisions of 38 U.S.C.A. § 7107 (West 
2002) and 38 C.F.R. 20.900 (c) (1) (2010), this case has been 
advanced on the Board's docket for good cause shown.


FINDINGS OF FACT

1.  The competent evidence of record does not demonstrate that 
the Veteran has a left eye disability that was caused by VA 
hospitalization or medical or surgical treatment, or was 
proximately caused by carelessness, negligence, lack of proper 
skill, error in judgment or similar instance of fault on the part 
of VA in furnishing the hospital care, medical, or surgical 
treatment.

2.  The competent evidence of record does not demonstrate that 
any disability manifested by dizzy spells was caused by VA 
hospitalization or medical or surgical treatment, or was 
proximately caused by carelessness, negligence, lack of proper 
skill, error in judgment or similar instance of fault on the part 
of VA in furnishing the hospital care, medical, or surgical 
treatment.


CONCLUSIONS OF LAW

1.  The criteria for disability compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 for left eye disability, claimed 
as having resulted from negligent VA treatment, have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C. F. R. § 3.361 (2010).  

2.  The criteria for disability compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 for a disability manifested by 
dizzy spells claimed as having resulted from negligent VA 
treatment, have not been met.  38 U.S.C.A. § 1151 (West 2002); 38 
C. F. R. § 3.361 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126;  38 C. F. R. §§ 3.102, 3.156 (a), 
3.159 and 3.326 (a).  

Upon receipt of a complete or essentially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 
38 U.S.C.A. § 5103 (a); 38 C. F. R. § 3.159, Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The notice should also address the rating 
criteria and effective date provisions that are pertinent to a 
claim.  Dingess v. Nicholson, 19 Vet. App.  473 (2006).

A review of the record reveals that there has been essential 
compliance with the mandates of the VCAA throughout the course of 
the appeal.  The duty to notify was satisfied by means of letters 
sent to the Veteran in August 2005, October 2006, and October 
2009.  The letters informed the Veteran of what evidence was 
required to substantiate his claims and of his and VA's 
respective duties for obtaining evidence.  He was told in the 
August 2005 letter that in order to support his claim for 
compensation under 38 U.S.C.A. § 1051, he had to show that, as a 
result of VA hospitalization, medical or surgical treatment, 
examination, or training, he had either an additional disability 
or an aggravation of an existing injury or disease and that the 
disability was either the direct result of VA fault such as 
carelessness, negligence, lack of proper skill, or error in 
judgment, or not a reasonably expected result or complication of 
the VA care or treatment, or the direct result of participation 
in a VA vocational rehabilitation and employment or compensated 
work therapy program.

As the Board finds that the duty to notify the Veteran as to the 
evidence needed to substantiate his claim has been satisfied, the 
Board must now examine whether the duty to assist has been 
satisfied.  The VCAA provides that VA has a duty to assist the 
claimant in obtaining evidence necessary to substantiate a claim 
for VA benefits.  This assistance specifically includes all 
relevant records.  38 U.S.C.A. § 5103A.  In the present case, the 
claims folder contains all available VA treatment records.  Also, 
the Veteran was accorded an examination by a VA ophthalmologist 
in January 2007.  The claims file was reviewed by a VA examiner 
again in August 2009 in conjunction with an examination 
specifically accorded the Veteran for the purpose of providing an 
opinion as to whether it is at least as likely as not that the 
proximate cause of the Veteran's cataract procedure in October 
2004 was the result of medical treatment evaluation of the 
Veteran earlier in 2004, and specifically to address the 
Veteran's assertion that a misdiagnosis for the taking of 
Penicillin resulted in his having to undergo the cataract 
procedure.  Further, the record reveals that the Veteran provided 
testimony on his own behalf at a video conference hearing in June 
2009.  A transcript of the proceedings is of record and has been 
reviewed.  

The record reveals that in an October 2010 statement, the Veteran 
referred to "upper and lower back pain, muscle pain..." as well as 
dizzy spells.  He reported that he had contacted a private 
physician in Silver Spring, Maryland, "regarding my physical 
problems."  There is no communication of record from this 
physician.  An Internet search reveals that the physician is an 
internal medicine physician and not a specialist in 
ophthalmologic disorders.  The Veteran did not indicate whether 
or not the physician expressed to him any opinion as to whether 
he believed there was negligent VA treatment responsible for the 
Veteran's cataract removal in October 2004.  However, just a 
couple days later, in a statement dated October 22, 2010, the 
Veteran reported that he had no other information or evidence to 
submit.  He asked that his case be returned to the Board "for 
further appellate consideration as soon as possible."  In view of 
the foregoing, the Board believes that no useful purpose would be 
served in attempting to obtain any records of treatment or 
evaluation from the private physician.  

The Board finds that VA has substantially complied with the 
requirements of the VCAA and the Veteran is not prejudiced by a 
decision on the claims at this time.

Pertinent Legal Criteria

When a Veteran suffers additional disability or death as a result 
of training, hospital care, and medical or surgical treatment, or 
an examination by VA, disability compensation shall be awarded in 
the same manner as if such additional disability or death were 
service connected.  38 U.S.C.A. § 1151.

To be awarded compensation under 38 U.S.C.A. § 1151, the Veteran 
must show that VA treatment (or other qualifying event) resulted 
in additional disability, and further, that the proximate cause 
of the additional disability was carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing the medical or surgical treatment, or 
that the proximate cause of the disability was an event which was 
not reasonably foreseeable.  38 U.S.C.A. § 1151.

In determining whether additional disability exists, the 
Veteran's physical condition immediately prior to the beginning 
of the hospital care, medical or surgical treatment, or other 
relevant incident in which the claimed disease or injury was 
sustained upon which the claim is based, is compared to the 
Veteran's condition after such treatment, examination or program 
has stopped.  38 C.F.R. § 3.361 (b).

Provided that additional disability exists, the next 
consideration is whether the causation requirements for a valid 
claim for benefits have been met, to consist of both proximate 
and actual causation.  In order to establish actual causation, 
the evidence must show that the medical or surgical treatment 
rendered resulted in the Veteran's additional disability.  If it 
is shown merely that a claimant received medical care or 
treatment, and has an additional disability, that in and of 
itself would not demonstrate actual causation.  38 C.F.R. § 3.361 
(c) (1).

The proximate cause of the disability claimed must be the event 
that directly caused it, as distinguished from a remote 
contributing cause.  To establish that carelessness, negligence, 
lack of proper skill, error in judgment, or other instance or 
fault proximately caused the additional disability, it must be 
shown that VA failed to exercise the degree of care expected by a 
reasonable treatment provider, or furnish the treatment at issue 
without informed consent.  38 C.F.R. § 3.361 (d) (1).  Proximate 
cause may also be established where the additional disability was 
an event not reasonably foreseeable, based on what a reasonable 
health care provider would have foreseen.  The event need not be 
completely unforeseeable or unimaginable, but must be one that a 
reasonable clinical provider would not have considered to be an 
ordinary risk of the treatment provided.  In determining whether 
an event was reasonably foreseeable, VA will consider the type of 
risk that a reasonable health care provider would have disclosed 
as part of the procedures for informed consent (in accordance 
with 38 C.F.R. § 17.32).  38 C.F.R. § 3.361(d) (2).

Although claims for benefits under 38 U.S.C.A. § 11151 are not 
based upon actual service connection, there are similarities in 
their adjudication.  Boeck v. Brown, 6 Vet. App. 14, 16-17 
(1993).  In order to prevail on a claim for benefits under 
38 U.S.C.A. § 1151, there must be (a) VA hospitalization, 
treatment, examination, hospitalization, or vocational 
rehabilitation; (b) competent evidence of additional 
disabilities; and (c) competent evidence that the additional 
disability resulted from VA hospitalization, medical examination, 
or treatment.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the claimant.  See Masors v. Derwinski, 
2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not 
accorded to each piece of evidence contained in the record.  
Every item of evidence does not have the same probative value.  

Factual Background and Analysis

The Board has thoroughly reviewed all the evidence in the claims 
folder.  Although the Board has an obligation to provide reasons 
and bases supporting its decision, there is no need to discuss in 
detail all the evidence submitted by the Veteran or in his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380 (Fed. Cir. 
2000)  (The Board must review the entire record, but does not 
have to discuss each piece of evidence.  The analysis below 
focuses on the most salient and relevant evidence, and on what 
this evidence shows, or fails to show, on the claim.  The Veteran 
should not assume that the Board has overlooked evidence that is 
not explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000).  (The law requires only that the Board 
discuss its reasons for rejecting evidence favorable to the 
Veteran).  

A preponderance of the evidence is against the claim for 
entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for either a claimed left eye disability or a 
disability manifested by dizzy spells.  The competent medical 
evidence of record does not demonstrate that any current left eye 
disability and/or any disability manifested by dizzy spells was 
caused by lack of VA treatment or was the proximate result of a 
lack of skill, carelessness, negligence, or error in judgment, or 
an unforeseen event in VA treatment.

The evidence of record includes reports of VA outpatient visits.  
At the time of a visit in late September 2004, the Veteran 
complained of decreased vision in his left eye.  He reported this 
had been happening for the past year or so.  He claimed the 
vision had improved after penicillin injection 10 days earlier.

At the time of one such visit on October 7, 2004, it was 
indicated the Veteran had a visually significant posterior sub 
capsular cataract that had not been detected on a previous visit 
in June or on another occasion in 2002.  The examiner commented 
that this was unlikely to have developed over such a short amount 
of time.  Notation was made that there had been "no trauma or 
medications."  

The ophthalmologist stated in an addendum that day that a floater 
associated with posterior vitreous detachment (PVD) might have 
brought the Veteran in, but the ophthalmologist stated "it is not 
usual for pts to have poor vision in one eye and to notice it 
only by serendipity.  At time of previous exam it is possible 
that OD [left eye] was not completely occluded during vision 
testing;  it would be very unusual for this degree of PSC 
[posterior sub capsular cataract] to develop since June in the 
absence of any PSC on prior exam, especially in absence of any hx 
of precipitating event."  

Additional evidence includes a nursing note dated October 12, 
2004, in which it was stated the Veteran came to the clinic for 
his last shot of Penicillin.  It was noted this was the third and 
final shot in a series of three.

A cataract of the left eye was removed on October 20, 2004.  It 
was remarked there were no complications and the disposition was 
described as good.  

The Veteran was accorded an ophthalmologic examination by VA in 
early January 2007.  His principal complaint was decreased vision 
in the left eye.  It was noted he had undergone cataract 
extraction with an implant around 2004.  It was remarked that the 
implant was completed without complications in October 2004 and 
the result was reported as a "good visual outcome."  Reference 
was made to the comment from the examiner on October 7, 2004, 
that it would be very unusual for such a dense posterior sub 
capsular cataract to develop between June and October 2004.  It 
was the ophthalmologist's opinion "that either the patient had an 
early PSC cataract in June of 2004 in the presence of reasonably 
good vision, or the patient had a moderate PSC cataract and the 
vision was incorrectly measured.  In either case the outcome 
would require the removal of the cataract combined with the 
insertion of an intraocular lens.  The patient underwent the 
procedure in October of 2004 without complications."

The Veteran basically argues that while the left eye was reported 
to be essentially normal in June of 2004, he questions this 
because of the finding of a cataract just several months later in 
October 2004.  He and his representative also argued that a "mis 
fill" of a prescription for Felodopine might have contributed to 
his left eye visual impairment requiring the cataract surgery.  
The Veteran states that when he was evaluated in an emergency 
room in September 2004 for left eye difficulties, he was given 
Penicillin despite having a low sodium count.  He questions 
whether the development of cataracts in the left eye might have 
happened because of what he claimed was a misdiagnosis earlier in 
the year.

The Veteran was accorded an eye examination by VA in August 2009.  
The claims file was reviewed by the examiner.  It was noted the 
Veteran received several injections of Bicillin in 2004 for non-
Insulin dependent diabetes mellitus.  Following examination the 
assessment was that the Veteran had a cataract in the right eye.  
He was described as status post cataract extraction with an 
implant in the left eye.  This was described as "doing well."

The examiner noted that upon review of the file it was indicated 
that on September 27, and October 11, 1004, the Veteran underwent 
injections of Bicillin for treatment of latent syphilis.  After 
the first injection, there was a record of where the Veteran 
sated that he was suffering from blurred vision in the left eye 
for about the past year.  He added that after the first injection 
he actually felt that his vision in the left eye was better.  The 
Veteran presented with a complaint of floaters in September 2004.  
It was noted at that time he had a significant visual acuity loss 
in that eye and at that time the posterior sub capsular cataract 
was diagnosed.  The examiner stated that "at this point and time 
there is absolutely no link between his Penicillin injection and 
the formation of a cataract in his left eye.  By his own history 
in the file his vision in his left eye had seemed blurred prior 
to the first injection and there is no medical evidence that an 
injection of Penicillin would cause a cataract.  An injection of 
Penicillin also would be systemic in nature and there is no 
cataract in the right eye.  If Penicillin was something that was 
causative for cataracts, it would hold true that it would form a 
cataract in both eyes and not just in the left but there is no 
linkage between the drug and cataract formation.  Also at this 
point and time, it would seem that the patient examination prior 
to his cataract diagnosis, he most likely had an early posterior 
sub capsular cataract at that time that was not recorded at the 
time that he was diagnosed with a nuclear sclerotic cataract."  

The examiner went on to add that a "posterior sub capsular 
cataract can develop very quickly because of their location on 
the posterior surface of the lens.  They can reduce acuity very 
quickly...  It is more likely that the patient noticed that his 
vision was blurry simply by covering his better eye and noticed 
all of a sudden that his vision was blurred.  The cataract had 
probably been there for many months.  At this point and time 
again I find the Penicillin not linked to his development of 
cataract and also that there was no misdiagnosis that resulted in 
the patient having to have cataract surgery.  No further question 
was proposed as current ophthalmologic examination is authorized 
for the purpose of determining whether there is current 
disability involving the left eye or disability benefits of dizzy 
spells that are at least as likely as not attributable to the 
cataract removal in October of 2004.  At this point and time I 
find that there is no current disability for the patient and that 
there is no disability manifested by dizzy spells that has 
anything to do with the cataract removal in 2004..."

Based on a longitudinal review of the evidence of record, the 
Board finds that treatment records fail to support the Veteran's 
contentions and instead indicate that a high level of care was 
provided to him.  The medical evidence of record reflects no 
evidence of negligence.  The VA physician who examined the 
Veteran in August 2009 provided a detailed discussion as to why 
he believed there was "absolutely no link between any Penicillin 
injection and the formation of a cataract in the left eye."  He 
noted that if Penicillin was something that was causative for 
cataracts, it would hold true that the Veteran would form a 
cataract in both eyes and not in one.  He also believed that 
there was no misdiagnosis that resulted in the Veteran having to 
have the cataract procedure in 2004.  He also expressed the 
opinion that the Veteran had no disability manifested by dizzy 
spells that had anything to do with the cataract removal in 2004.  
There is no contrary medical evidence of record.  

The Board finds that the treatment records provide evidence 
against the claim in that they failed to support the Veteran's 
contentions.  They indicate that a high level of care was 
provided to the Veteran and give no evidence of any negligence.  

The Board has considered the contentions of the Veteran.  
However, these contentions are not reliable medical opinions as 
the Veteran has not been shown to have any medical expertise.  As 
a lay person lacking in medical training and expertise, the 
Veteran cannot provide a competent opinion on a question as 
complex as the etiology of a cataract of the left eye and/or any 
disability manifested by dizzy spells.  Even if the Veteran's 
opinion is entitled to some probative value, it is outweighed by 
the detailed opinion provided by the medical professional in 
August 2009. He had access to the entire claims file, to include 
the reports of treatment and evaluation in 2004.  (See Jandreau 
v. Nicholson, 492 F.3d, 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006)).  The Board concludes 
that the Veteran has not suffered "additional disability" due to 
VA medical or surgical treatment within the meaning of 
38 U.S.C.A. § 1151.  Consequently, the Board finds that the 
preponderance of the evidence is against the claim of entitlement 
to compensation benefits for additional disability resulting from 
VA treatment, pursuant to the provisions of 38 U.S.C.A. § 1151.


ORDER

Disability compensation under the provisions of 38 U.S.C.A. 
§ 1151 for a claimed left eye disability, claimed as a result of 
negligent VA treatment, is denied.

Disability compensation under the provisions of 38 U.S.C.A. 
§ 1151 for a disability manifested by dizziness, claimed as a 
result of negligent VA treatment, is denied.


	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


